DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9, 10, 13, 14 and 17-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lucas (US 4,738,660).
Regarding claim 9, Lucas discloses a drug delivery device comprising: a housing, including an external housing portion 11 configured to be held in use (fig 1) and a drug containing portion 22 containing a drug; a needle assembly comprising a needle 40 fixed to a needle hub 19, the needle hub 15configured to move relative to the drug containing portion from an initial position within the housing to an insertion position in which the needle extends beyond the housing (figs 1 and 2); a sealing element 35 fixed to the drug containing portion (in opening 36) and positioned around a shaft of the needle (such as in fig 2, after delivery); a first stored energy source 17 configured to move the needle hub from the initial position to the insertion position (Col.3 ll 50-53); and a plunger 23 within the housing and configured to move relative to the drug 
Regarding claim 10, wherein the needle hub and the plunger move along different axes (fig 9).  
Regarding claims 13 and 14, wherein the movement of the needle hub from the initial position to the insertion position triggers a release of the second stored energy source (fig 1, movement of lever 27 results in 23 and 30 being released, but 23 can’t move yet due to there being no outlet until 43 penetrates membrane 35).  
Regarding claims 17 and 18, wherein the needle is not in fluid 15communication with the drug in the initial position (fig 1). 
Regarding claims 19 and 20, wherein the needle comprises a proximal end 42 for insertion into a patient (fig 2) and a distal end 43 for receiving the drug (fig 2), and wherein the sealing element is configured to seal the drug containing portion when the needle hub is in the initial position (fig 1) and the needle hub comprises an inlet portion positioned around a (the) distal end of the needle (fig 1), the inlet portion providing fluid communication between the drug containing portion and the distal and of the needle when the needle hub is in the insertion position (fig 2).  
Regarding claim 21, wherein the drug containing portion comprises a first end (top of 22 in fig 1) and a second end (bottom of 22 in fig 1), and the plunger moves from the first end to the second end to eject the drug (fig 1, plunger will move down in fig 1 to deliver drug), and the needle hub extends between the first end and the second end of the drug containing portion (fig 1).

    PNG
    media_image1.png
    510
    583
    media_image1.png
    Greyscale
  
Regarding claim 22, wherein the first stored energy source is configured to move the needle hub proximally (down in fig 1) from the initial position (fig 1) to the insertion position (fig 2), and wherein the needle hub is configured to move proximally relative to the drug containing portion (again, down in fig 1) from the initial position to the insertion position (figs 1 and 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucas (US 4,738,660) in view of Edwards et al (US 2008/0103490).
Regarding claims 15 and 16, while Lucas substantially discloses the invention as claimed, it does not disclose wherein the housing has a comprises a skin contact element configured to contact an injection site in use, the skin contact element being movable relative to the external housing portion to release the first stored energy source.
Edwards discloses a drug delivery device where the housing has a comprises a skin contact element 14520 configured to contact an injection site in use (¶72), the skin contact element being movable relative to the external housing portion 14110 to release the first stored energy source (¶72).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Lucas such that the housing comprises a skin contact element configured to contact an injection site in use, the skin contact element being movable relative to the external housing portion to release the first stored energy source as taught by Edwards to make triggering of the unit easier and so that a user does not accidently move the device from the intended injection site while trying to actuate the lever of Lucas. 
While Edwards uses gas as an actuation means, the combination of Lucas and Edwards need not be so complicated, instead, Lucas could utilize a skin contact element which has a post which extends the length of the device and actuates level 27, see below for example.


    PNG
    media_image2.png
    545
    335
    media_image2.png
    Greyscale

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-9, 13, 15, 17, 19, 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,238,804. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are broader or obvious variants of the patented claims.
Response to Arguments
Applicant’s amendment and corresponding argument to claims 1 and 9 rejected under Wilmot is persuasive and the art rejection is withdrawn. The double patenting rejection remains.
Applicant's remaining arguments filed 1/27/2021 have been fully considered but they are not persuasive. 
With respect to Lucas, Applicant argues it is not clear how one could modify Lucas to include a sealing element that is both fixed to the drug containing portion and is positioned around a shaft of the needle. The examiner disagrees and believes figures 1 and 2 of Lucas show such with respect to sealing element 35.
With respect to Lucas and new claims 21 and 22, Lucas shows both of these claims in figures 1 and 2 and thus does not need to be modified to anticipate the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783